Exhibit 10.1

EXECUTION COPY

INCREMENTAL ASSUMPTION AGREEMENT (this “Agreement”), dated as of April 2, 2012,
among MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC., a Delaware corporation
(“Holdings”), MOMENTIVE PERFORMANCE MATERIALS INC., a Delaware corporation
(“Intermediate Holdings”), MOMENTIVE PERFORMANCE MATERIALS USA INC., a Delaware
corporation (the “U.S. Borrower”), MOMENTIVE PERFORMANCE MATERIALS GMBH, a
company organized under the laws of Germany (the “German Borrower”; the German
Borrower and the U.S. Borrower, each a “Borrower”, and, collectively, the
“Borrowers”), the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) under the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
February 10, 2011, among Holdings, Intermediate Holdings, the Borrowers, the
Lenders party thereto from time to time, the Administrative Agent and the
arrangers party thereto, as in effect immediately prior to this Agreement (the
“Credit Agreement”).

A. Pursuant to the Credit Agreement, the Lenders, the Issuing Banks and the
Swingline Lender (such terms and each other capitalized term used but not
defined herein having the meanings assigned to such terms in the Credit
Agreement (as amended hereby)) have extended credit to the Borrowers, and have
agreed to extend credit to the Borrowers, in each case pursuant to the terms and
subject to the conditions set forth therein.

B. Pursuant to Section 2.21(a) of the Credit Agreement, the Borrowers have
requested that the Incremental Term Lenders (as defined below) provide
Incremental Term Loans in the form of Tranche B-3 Term Loans (as defined below)
to the German Borrower in an aggregate principal amount of $175,000,000.

C. The Incremental Term Lenders are willing to provide such Incremental Term
Loans in the form of Tranche B-3 Term Loans to the German Borrower pursuant to
the terms and subject to the conditions set forth herein.

D. Pursuant to Section 2.21(b) of the Credit Agreement, each of the parties
thereto agreed that, upon the effectiveness of any Incremental Assumption
Agreement, the Credit Agreement shall be amended to the extent necessary to
reflect the existence and terms of the Incremental Commitments evidenced
thereby, as provided for in Section 9.08(e) of the Credit Agreement. The
Administrative Agent, Holdings, Intermediate Holdings, the Borrowers and the
Incremental Term Lenders party hereto desire to memorialize the terms of this
Agreement by amending, in accordance with Section 9.08(e) of the Credit
Agreement, the Credit Agreement as set forth below, such amendment to become
effective on the Incremental Effective Date (as defined below).



--------------------------------------------------------------------------------

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Defined Terms. Terms defined in the preamble to this Agreement shall
have the meanings given to such terms in such preamble. In addition, as used in
this Agreement, the following terms have the meanings specified below:

“Incremental Effective Date” shall mean the date on which all the conditions set
forth or referred to in Section 5 hereof shall have been satisfied (or waived by
each of the Incremental Term Lenders).

“Incremental Term Lenders” shall mean the persons listed on Schedule 1 hereto
(other than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04 of the Credit
Agreement), as well as any person that becomes an “Incremental Term Lender”
hereunder pursuant to Section 9.04 of the Credit Agreement.

“Reaffirmation Agreement” shall mean a reaffirmation agreement substantially in
the form of Exhibit A hereto.

“Tranche B-3 Term Loan Commitment” shall mean, with respect to each Incremental
Term Lender, the commitment of such Incremental Term Lender to make a Tranche
B-3 Term Loan hereunder on the Incremental Effective Date, expressed as an
amount representing the maximum principal amount of the Tranche B-3 Term Loan to
be made by such Incremental Term Lender hereunder, as set forth on Schedule 1
hereto. The aggregate amount of the Tranche B-3 Term Loan Commitments of all
Incremental Term Lenders as of the Incremental Effective Date is $175,000,000.

“Tranche B-3 Term Loans” shall mean the Loans made pursuant to Section 2 of this
Agreement.

SECTION 2. Commitment. Subject to the terms and conditions set forth herein,
each Incremental Term Lender agrees to make the Tranche B-3 Term Loans to the
German Borrower in U.S. Dollars on the Incremental Effective Date in a principal
amount not to exceed such Incremental Term Lender’s Tranche B-3 Term Loan
Commitment. The funding of the Tranche B-3 Term Loans on the Incremental
Effective Date shall be consummated at a closing to be held at the offices of
Paul, Weiss, Rifkind, Wharton & Garrison LLP, or at such other place as the
Borrowers and the Administrative Agent shall agree upon. Unless previously
terminated, the Tranche B-3 Term Loan Commitments shall terminate at 5:00 p.m.,
New York City time, on the Incremental Effective Date.

SECTION 3. Amendments to Section 1.01 of Credit Agreement. (a) Section 1.01 of
the Credit Agreement is hereby amended by adding the following definitions in
the appropriate alphabetical order:

“April 2012 Incremental Assumption Agreement” means the Incremental Assumption
Agreement, dated as of April 2, 2012, among Holdings, Intermediate Holdings, the
Borrowers, the Incremental Term Lenders party thereto and the Administrative
Agent.

 

2



--------------------------------------------------------------------------------

“April 2012 Incremental Effective Date” shall have the meaning assigned to the
term “Incremental Effective Date” in Section 1 of the April 2012 Incremental
Assumption Agreement.

“April 2012 Reaffirmation Agreement” shall have the meaning assigned to the term
“Reaffirmation Agreement” in Section 1 of the April 2012 Incremental Assumption
Agreement.

“Tranche B-3 Lender” shall mean a Lender with a Tranche B-3 Term Loan Commitment
or an outstanding Tranche B-3 Term Loan.

“Tranche B-3 Term Loan Commitment” shall have the meaning assigned to such term
in Section 1 of the April 2012 Incremental Assumption Agreement.

“Tranche B-3 Term Loan Installment Date” shall have the meaning assigned to such
term in Section 2.10(b)(iii).

“Tranche B-3 Term Loans” shall have the meaning assigned to such term in
Section 1 of the April 2012 Incremental Assumption Agreement.

(b) The definition of the term “Commitments” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the text “Tranche B-3 Term Loan
Commitment,” immediately following the occurrence of the text “Term B-2 Loan
Commitment,” set forth therein.

(c) The definition of the term “Extended Maturity Term B Loans” in Section 1.01
of the Credit Agreement is hereby amended by deleting the word “and” immediately
preceding the text “the Tranche B-2B Term Loans” set forth therein and replacing
it with the symbol “,” and is hereby further amended by inserting the text “and
the Tranche B-3 Term Loans” immediately following the text “the Tranche B-2B
Term Loans” set forth therein.

(d) The definition of the term “Incremental Term Facility Lender” in
Section 1.01 of the Credit Agreement is hereby amended by deleting the word
“Facility” in the defined term “Incremental Term Facility Lender”, and the
reference to “Incremental Term Facility Lender” in the definition of “Term
Facility Lender” in Section 1.01 of the Credit Agreement shall be replaced with
a reference to “Incremental Term Lender”.

(e) The definition of the term “Incremental Term Loan Installment Date” in
Section 1.01 of the Credit Agreement is hereby amended by replacing the
reference to “Section 2.10(b)(iii)” therein with a reference to “Section
2.10(b)(iv)”.

(f) The definition of the term “Loan Documents” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the text “the April 2012 Incremental
Assumption Agreement, the April 2012 Reaffirmation Agreement,” immediately
following the text “the Amendment Agreement,” set forth therein.

 

3



--------------------------------------------------------------------------------

(g) The definition of the term “Term B Facility” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced by the following text:

“Term B Facility” shall mean the Tranche B-1 Term Loan Commitments, Tranche B-2
Term Loan Commitments and Tranche B-3 Term Loan Commitment, and the Tranche B-1A
Term Loans, Tranche B-1B Term Loans, Tranche B-2A Term Loans, Tranche B-2B Term
Loans and Tranche B-3 Term Loans hereunder.

(h) The definition of the term “Term B Loan Installment Date” in Section 1.01 of
the Credit Agreement is hereby amended by deleting the word “or” immediately
preceding the text “Tranche B-2 Term Loan Installment Date” set forth therein
and replacing it with the symbol “,” and is hereby further amended by inserting
the text “or Tranche B-3 Term Loan Installment Date” immediately following the
text “Tranche B-2 Term Loan Installment Date” set forth therein.

(i) The definition of the term “Term B Loans” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced by the following text:

“Term B Loans” shall mean the Tranche B-1A Term Loans, the Tranche B-1B Term
Loans, the Tranche B-2A Term Loans, the Tranche B-2B Term Loans, the Tranche B-3
Term Loans and any Incremental Term Loans in the form of Tranche B-1A Term
Loans, Tranche B-1B Term Loans, Tranche B-2A Term Loans, Tranche B-2B Term Loans
or Tranche B-3 Term Loans made by Incremental Term Lenders pursuant to
Section 2.01(d).

(j) The definition of the term “Term Loan Commitments” in Section 1.01 of the
Credit Agreement is hereby amended by inserting the text “Tranche B-3 Term Loan
Commitment” immediately following the text “, Tranche B-2 Term Loan Commitments”
set forth therein.

(k) The definition of the term “Tranche” in Section 1.01 of the Credit Agreement
is hereby amended by inserting the text “(v) the Tranche B-3 Term Loans and the
related Tranche B-3 Term Loan Commitment,” immediately following the text “(iv)
the Tranche B-2B Term Loans and the related Tranche B-2 Term Loan Commitments,”
set forth therein and renumbering clauses (v) and (vi) set forth therein as
clauses (vi) and (vii), respectively.

 

4



--------------------------------------------------------------------------------

SECTION 4. Amendment to Section 2.10 of Credit Agreement. Clause (iii) contained
in Section 2.10(b) of the Credit Agreement is hereby renumbered as clause (iv),
and a new clause (iii) is hereby added to Section 2.10(b) of the Credit
Agreement, to read as follows:

“(iii) the German Borrower shall repay Borrowings of Tranche B-3 Term Loans on
each date set forth below in the aggregate principal amount set forth opposite
such date (each such date being referred to as a “Tranche B-3 Term Loan
Installment Date”) (if any such date is not a Business Day, then the applicable
Tranche B-3 Term Loan Installment Date shall be deemed to be the immediately
preceding Business Day):

 

Date

             Amount of
Tranche B-3
Term Loans
to Be
Repaid

June 30, 2012

         $437,500

September 30, 2012

         $437,500

December 31, 2012

         $437,500

March 31, 2013

         $437,500

June 30, 2013

         $437,500

September 30, 2013

         $437,500

December 31, 2013

         $437,500

March 31, 2014

         $437,500

June 30, 2014

         $437,500

September 30, 2014

         $437,500

December 31, 2014

         $437,500

March 31, 2015

         $437,500

Extended Term B Facility Maturity Date

   $169,750,000 or remainder”

SECTION 5. Conditions to Effectiveness and Funding. The obligations of the
Incremental Term Lenders to make the Tranche B-3 Term Loans hereunder shall not
become effective until the date on which each of the following conditions is
satisfied:

(a) The Administrative Agent shall have received (i) from the German Borrower,
at or prior to the time required by Section 2.03 of the Credit Agreement, a
Borrowing Request with respect to the Borrowing of the Tranche B-3 Term Loans
that complies with the requirements of Section 2.03 of the Credit Agreement, and
(ii) from Holdings, Intermediate Holdings, the Borrowers and the Incremental
Term Lenders party hereto, either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself and the
Incremental Term Lenders, on the Incremental Effective Date, a written opinion
of (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, special counsel for
Holdings, Intermediate Holdings and the Borrowers (the “U.S. Counsel”), in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel and (ii) local foreign counsel specified on Schedule 2 hereto, in each
case (a) dated the Incremental Effective Date, (b) addressed to the
Administrative Agent, the Lenders and each Issuing Bank on the Incremental
Effective Date and (c) in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and covering such other matters relating to
the

 

5



--------------------------------------------------------------------------------

Loan Documents and this Agreement as the Administrative Agent shall reasonably
request, and each of Holdings, Intermediate Holdings and each Borrower hereby
instructs its counsel to deliver such opinions.

(c) The Administrative Agent shall have received in the case of each Domestic
Loan Party each of the items referred to in clauses (i) and (ii) below:

(i) a certificate as to the good standing of each such Domestic Loan Party as of
a recent date from the Secretary of State (or other similar official) of the
jurisdiction of its organization;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
such Domestic Loan Party, or other person duly authorized by such Domestic Loan
Party, dated as of the Incremental Effective Date and certifying:

(A) that the certificate or articles of incorporation, the articles of
association or the certificate of formation, as applicable, has not been
amended, rescinded, revoked or otherwise modified since the date of the Credit
Agreement and are in full force and effect on the Incremental Effective Date;

(B) that the by-laws or limited liability company agreement of such Domestic
Loan Party has not been amended, rescinded or otherwise modified since the date
of the Credit Agreement and are in full force and effect on the Incremental
Effective Date;

(C) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors, board of managers or sole member, as
applicable, of such Domestic Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Incremental Effective Date;

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Domestic Loan Party; and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Domestic Loan Party or, to the knowledge of such person,
threatening the continued existence of such Domestic Loan Party.

(d) On the Incremental Effective Date, (i) the conditions set forth in
paragraphs (b) and (c) of Section 4.01 of the Credit Agreement shall be
satisfied, (ii) the Senior Secured Leverage Ratio shall be, on a Pro Forma Basis
after giving effect to the

 

6



--------------------------------------------------------------------------------

Tranche B-3 Term Loan Commitment and the Tranche B-3 Term Loans and the
application of the proceeds therefrom as if made and applied on such date, not
greater than 3.75 to 1.00, and (iii) the Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrowers, dated as of
the Incremental Effective Date, certifying compliance with the conditions set
forth in clauses (i) and (ii) of this paragraph (d).

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Incremental Effective Date pursuant to the fee
arrangements previously mutually agreed between the Borrowers and lead
arrangers.

(f) Substantially concurrently with the funding of the Tranche B-3 Term Loans,
the Tranche B-1A Term Loans and Tranche B-2A Term Loans (other than the
Converted Loans (as defined below)) shall be repaid in full.

(g) The Reaffirmation Agreement shall have been executed and delivered by each
party thereto.

SECTION 6. Representations and Warranties. Each of Holdings, Intermediate
Holdings and the Borrowers represents and warrants to the Administrative Agent
and to each of the Incremental Term Lenders that:

(a) Each of this Agreement and the Reaffirmation Agreement has been duly
authorized, executed and delivered by each Loan Party that is party hereto or
thereto and constitutes a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

(b) The execution, delivery and performance by each of the Loan Parties of each
of this Agreement and the Reaffirmation Agreement to which it is a party, and
the borrowings contemplated hereby, will not (i) violate (A) any provision of
law, statute, rule or regulation, or of the certificate or articles of
incorporation or other constitutive documents (including any partnership,
limited liability company or operating agreements) or by-laws of any such Loan
Party, (B) any applicable order of any court or any rule, regulation or order of
any Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which any such
Loan Party is a party or by which any of them or any of their property is or may
be bound, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any payment) or to a loss of a material benefit under any such
indenture, certificate of designation for preferred stock, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 6(b), would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by any such Loan Party, other than
Permitted Liens.

 

7



--------------------------------------------------------------------------------

(c) The representations and warranties set forth in the Loan Documents are true
and correct in all material respects on and as of the Incremental Effective
Date, with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date).

(d) Immediately prior to and after giving effect to this Agreement, no Default
or Event of Default shall have occurred and be continuing.

SECTION 7. Certain Consequences of Effectiveness. (a) On the Incremental
Effective Date, those Incremental Term Lenders who are already a Tranche B-1A
Term Lender or Tranche B-2A Term Lender, as applicable, under the Credit
Agreement as of the Incremental Effective Date and who have prior to the
Incremental Effective Date notified the Administrative Agent of their election
to cashless roll their Tranche B-1A Term Loans or Tranche B-2A Term Loans, as
applicable, into Tranche B-3 Term Loans (collectively, the “Cashless Roll
Lenders”), shall (i) have all or a portion of their Tranche B-1A Term Loans
converted to Tranche B-3 Term Loans on a dollar-for-dollar basis and/or
(ii) have the face amount of all or a portion of their Tranche B-2A Term Loans
converted to a face amount of Tranche B-3 Term Loans that is a Dollar equivalent
of the face amount of all or such portion of their Tranche B-2A Term Loans as of
the Incremental Effective Date, as calculated by the Administrative Agent and as
reasonably acceptable to the Borrowers (such converted Loans referred to in
sub-clauses (i) and (ii) immediately above, collectively, the “Converted
Loans”). The aggregate principal amount of Tranche B-1A Term Loans or Tranche
B-2A Term Loans, as applicable, of a Cashless Roll Lender shall be decreased by
the aggregate principal amount of the Converted Loans of such Lender.

(b) On the Incremental Effective Date, each Incremental Term Lender agrees to
make a Tranche B-3 Term Loan in Dollars to the German Borrower in an aggregate
principal amount equal to such Lender’s Tranche B-3 Term Loan Commitment.

SECTION 8. Post-Closing Covenants. Within ninety (90) days after the Effective
Date, unless waived or extended by the Administrative Agent in its reasonable
discretion, the Borrowers shall, or shall cause the applicable Loan Party to,
deliver any reaffirmation agreements, amendments to Security Documents or other
agreements in each case that the Administrative Agent, in consultation with its
counsel, reasonably determines are necessary to ensure the continuation of any
guarantee and the continuation and perfection of any Lien, in each case,
provided for under the Loan Documents in each case in a form substantially
similar to those delivered previously under the Credit Agreement. Such
agreements shall be delivered together with a written opinion of U.S. Counsel
and local foreign counsel specified on Schedule 3 hereto, as applicable, and in
each case be in form substantially similar to those delivered under Section 5(b)
hereto.

 

8



--------------------------------------------------------------------------------

SECTION 9. Amendments; Counterparts. This Agreement may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by Holdings,
Intermediate Holdings, the Borrowers, the Administrative Agent and the
Incremental Term Lenders (and, after the Incremental Effective Date, any
requisite Lenders required under Section 9.08 of the Credit Agreement). This
Agreement may be executed in several counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or in portable document format (pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 10. Credit Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Issuing Banks, the Borrowers or any other Loan Party
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Borrowers to any future consent to, or waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. After the date this Agreement becomes effective, any
reference to the Credit Agreement shall mean the Credit Agreement as modified
hereby. This Agreement shall constitute an “Incremental Assumption Agreement”,
the Incremental Term Lenders shall constitute “Lenders”, this Agreement and the
Reaffirmation Agreement shall constitute “Loan Documents”, the Tranche B-3 Term
Loans shall constitute “Incremental Term Loans” and “Term Loans”, and the
Tranche B-3 Term Loan Commitments shall constitute “Incremental Term Loan
Commitments”, in each case for all purposes of the Credit Agreement and the
other Loan Documents.

SECTION 11. No Novation. This Agreement shall not extinguish the Loans
outstanding under the Credit Agreement, and nothing herein contained shall be
construed as a substitution or novation of the Loans outstanding under the
Credit Agreement, which shall remain outstanding after the Incremental Effective
Date. Notwithstanding any provision of this Agreement, the provisions of
Sections 2.15, 2.16, 2.17 and 9.05 of the Credit Agreement as in effect
immediately prior to the Incremental Effective Date will continue to be
effective as to all matters arising out of or in any way related to facts or
events existing or occurring prior to the Incremental Effective Date.

SECTION 12. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Credit Agreement.

SECTION 13. APPLICABLE LAW; WAIVER OF JURY TRIAL; JURISDICTION. THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK. EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.11 AND 9.15
OF THE CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

 

9



--------------------------------------------------------------------------------

SECTION 14. Expenses. The Borrowers agree to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Agreement
(including reasonable fees, charges and disbursements of Simpson Thacher &
Bartlett LLP), to the extent required by Section 9.05 of the Credit Agreement.

SECTION 15. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting this
Agreement.

SECTION 16. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

[SIGNATURE PAGES FOLLOW.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Assumption
Agreement to be duly executed by their respective authorized officers as of the
day and year first written above.

 

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC., By:  

/s/ Authorized Signatory

Name:   Title:   MOMENTIVE PERFORMANCE MATERIALS INC., By:  

/s/ Authorized Signatory

Name:   Title:   MOMENTIVE PERFORMANCE MATERIALS USA INC., By:  

/s/ Authorized Signatory

Name:   Title:  

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS GMBH, By:  

/s/ Authorized Signatory

Name:   Title:  

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK, N.A., as Administrative Agent and as an Incremental Term
Lender By:  

/s/ Authorized Signatory

Name:   Title:  

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

Ballantyne Funding LLC,

as an Incremental Term Lender

 

By:

 

/s/ Authorized Signatory

Name:

 

Title:

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

Beach Point Loan Master Fund, LP

By:

 

Beach Point Capital Management LP

  As Investment Manager

By:

 

/s/ Authorized Signatory

Name:

 

Title:

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

Grayson & Co.

By: Boston Management and Research

As Investment Advisor

as an Incremental Term Lender

By:

 

/s/ Authorized Signatory

 

 

Name:

 

Title:

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

Plymouth Rock CLO, Ltd.

as an Incremental Term Lender

By:

 

PineBridge Investments, LLC

as Collateral Manager

By:

 

/s/ Authorized Signatory

Name:

 

Title:

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

Virginia Retirement System,

By:

 

Beach Point Capital Management LP

As an Investment Advisor

 

By:

 

/s/ Authorized Signatory

Name:

 

Title:

 

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Tranche B-3 Term Loan Commitments

 

Name of Lender

   Tranche B-3
Term Loan
Commitments  

JPMorgan Chase Bank, N.A.

   $ 143,274,358.87   

Grayson & Co

   $ 13,125,212.98 * 

Virginia Retirement System

   $ 7,235,581.10 * 

Plymouth Rock CLO, Ltd.

   $ 6,646,819.91 * 

Beach Point Loan Master Fund, LP

   $ 2,764,418.90 * 

Ballantyne Funding LLC

   $ 1,953,608.24 * 

Total

   $ 175,000,000.00   

 

* Converted Loans.



--------------------------------------------------------------------------------

SCHEDULE 2

Local Counsel–Legal Opinions to be Delivered on Incremental Effective Date

Baker & McKenzie LLP (Ontario counsel for Holdings, Intermediate Holdings and
the Borrowers)

Ashurst (Japanese counsel for Holdings, Intermediate Holdings and the Borrowers)

Clifford Chance (Dutch counsel for the Administrative Agent and Lenders)

O’Melveny & Myers LLP (Hong Kong counsel for Holdings, Intermediate Holdings and
the Borrowers)



--------------------------------------------------------------------------------

SCHEDULE 3

Local Counsel–Legal Opinions to be Delivered after Incremental Effective Date

Ashurst (German counsel for Holdings, Intermediate Holdings and the Borrowers)

Clifford Chance (German counsel for the Administrative Agent and Lenders)

Clifford Chance (Singapore counsel for the Administrative Agent and Lenders)

Bär and Karrer SA (Swiss counsel for Holdings, Intermediate Holdings and the
Borrowers)

Field LLP (Alberta counsel for Holdings, Intermediate Holdings and the
Borrowers)